Citation Nr: 0403901	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  00-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for abnormal bone growth 
of the left upper extremity secondary to exposure to ionizing 
radiation.  

2.  Entitlement to service connection for osteoarthritis of 
the left shoulder secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from January 1946 to 
September 1947, and from February 1951 to February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the RO 
that denied an application to reopen a previously denied 
claim of entitlement to service connection for abnormal bone 
growth of the left upper extremity secondary to exposure to 
ionizing radiation.  

The Board also notes that the RO issued a supplemental 
statement of the case (SSOC) in April 2003 that addressed the 
issue of service connection for left shoulder condition, 
specifically osteoarthritis, as a result of exposure to 
ionizing radiation.  Because the April 2003 SSOC contained an 
issue that was not included in an earlier statement of the 
case (SOC), the RO specifically informed the veteran that he 
had to respond within 60 days to perfect his appeal of the 
new issue.  The veteran's representative submitted a written 
statement within 60 days, in June 2003, which the Board 
construes as a substantive appeal, indicating the veteran's 
desire to appeal the service connection issue.  


REMAND

Review of the claims files reveals that the veteran has not 
been properly advised in accordance with the changes brought 
about by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) with respect to his application to 
reopen a claim based on new and material evidence for 
abnormal bone growth of the left upper extremity secondary to 
exposure to ionizing radiation.

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and of the 
information or evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has satisfied its duty to notify the veteran of 
what is needed to substantiate the claim to reopen, 
particularly with respect to the information or evidence 
required of the appellant and the evidence that VA would 
obtain.  38 U.S.C.A. § 5103(a) (West 2002).  

In this regard, although the RO sent the veteran a letter in 
December 2002 informing him of the passage of the VCAA and 
providing him information with respect to a claim of service 
connection for osteoarthritis of the left shoulder, the RO 
did not specifically mention what it would take to 
substantiate the veteran's application to reopen a claim 
based on new and material evidence for abnormal bone growth 
of the left upper extremity secondary to exposure to ionizing 
radiation.  See Quartuccio, 16 Vet. App. at 187 (the 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to attempts to reopen a claim).  A remand is required 
to remedy this.  

Turning to the veteran's claim of entitlement to service 
connection for osteoarthritis of the left shoulder secondary 
to exposure to ionizing radiation, the Board finds that there 
are additional records of treatment that have not yet been 
secured.  The record indicates that VA x-rays taken in March 
1989 include an impression of degenerative change.  VA x-rays 
taken in January 1992 include the impression of degenerative 
changes of the shoulder.  Thereafter, a February 2001 VA 
clinical note indicates that the veteran was seen for 
complaints of left shoulder pain, and that he had had x-rays 
taken that revealed mild degenerative joint disease.  If x-
rays were taken in February 2001, the report of such x-rays 
has not been associated with the claims files.  As these VA 
records may be pertinent to the veteran's claim, an effort 
should be made to obtain them.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Consequently, because of the need to ensure 
that all potentially relevant VA records are made part of the 
claims file, a remand is required.  Id.

Moreover, there are additional reasons for remand, including 
the need to obtain a medical opinion.  In this regard, the 
record indicates that the veteran was seen by VA in January 
1997, after he reportedly fell at a grocery store and jammed 
his left shoulder socket.  In August 1990, VA records show 
that he was found to have a left rotator cuff tear.  Despite 
the record containing VA treatment reports reflecting that 
the veteran was seen for left shoulder pain, degenerative 
changes in 1989 and 1992, left rotator cuff tear, and 
possibly degenerative joint disease in 2001, the Board finds 
that the record is inadequate because it lacks a medical 
nexus opinion as to the medical probabilities that any 
currently diagnosed arthritis in the left shoulder is related 
to service or more specifically to in-service exposure to 
ionizing radiation.  In the instant case, the Board finds 
that a VA medical opinion would be helpful to clarify the 
nature and etiology of the veteran's claimed symptoms and 
osteoarthritis of the left shoulder, if any, and would be 
instructive with regard to the appropriate disposition of 
this claim.  Therefore, a remand is required to obtain one.  
38 C.F.R. § 19.9 (2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran 
should be specifically told of what 
is yet required to substantiate his 
claim to reopen and of the 
information or evidence he should 
submit, if any, and of the 
information or evidence that VA will 
yet obtain with respect to his 
claim, if any.  38 C.F.R. § 3.159 
(2003).  He should be specifically 
informed that he should submit any 
evidence in his possession that 
pertains to the claim on appeal.

2.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers where he has received 
treatment for left shoulder 
arthritis since April 2003.  The RO 
should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2003).  The RO should also 
specifically obtain the x-ray 
reports taken in February 2001 at 
the VA Medical Center in Louisville, 
Kentucky.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  Thereafter, the RO should 
schedule the veteran for a VA 
orthopedic examination.  The 
examination is necessary to 
determine the nature and etiology of 
any left shoulder arthritis.  The 
claims files, along with all 
additional evidence obtained 
pursuant to the instructions above, 
must be made available to and 
reviewed by the examiner.  

The examiner should determine the 
nature and etiology of any currently 
diagnosed left shoulder arthritis.  
All indicated tests and studies 
should be performed.  X-rays should 
be obtained to confirm whether the 
veteran has arthritis in the left 
shoulder.  The examiner should 
determine the correct diagnosis(es) 
and provide an opinion as to the 
medical probabilities that any 
currently diagnosed left shoulder 
arthritis originated in, or is 
otherwise traceable to, military 
service, or is a residual of 
exposure to ionizing radiation 
during service.  Aside from the 
opinions provided with respect to 
the specifics of this case, the 
examiner should also provide an 
opinion as to whether osteoarthritis 
may be considered a radiogenic 
disease.  The basis for such opinion 
(medical treatise, etc.) should be 
set forth in detail.  The rationale 
for the opinions by the examiner 
should be set forth in detail.  

4.  The RO should ensure that the 
examination report complies with 
this remand, especially with respect 
to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  If 
competent medical evidence is 
received showing osteoarthritis as a 
radiogenic disease, the RO should 
follow the development procedures 
required by 38 C.F.R. § 3.311 
(2003).  The RO should then 
undertake any other action required 
to comply with the notice and duty-
to-assist requirements of the VCAA 
implementing regulations.  

6.  After complying with the notice 
and duty-to-assist provisions of the 
VCAA, the RO should undertake any 
additional evidentiary development 
deemed appropriate and re-adjudicate 
the claims.  If any benefit sought 
is denied, a SSOC should be issued.  
The SSOC should contain, among other 
things, a summary of the evidence 
received since the last SOC was 
issued in May 1999, and the last 
SSOC was issued in April 2003, as 
well as citation to 38 C.F.R. 
§§ 3.156 (2001) and 38 C.F.R. 
§ 3.159 (2003).  38 C.F.R. § 19.31 
(2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on these claims in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

